 

Exhibit 10.26

SUPPLEMENTAL AGREEMENT TO THE

MANAGEMENT STOCKHOLDER’S AGREEMENT AND THE SALE

PARTICIPATION AGREEMENT

This Supplemental Agreement to the Management Stockholder’s Agreement and the
Sale Participation Agreement (the “Agreement”) is dated as of May 15, 2008 by
and between Affinia Group Holdings Inc., a Delaware corporation (the “Company”),
Cypress Merchant Banking Partners II L.P. a Delaware limited partnership
(“Cypress Onshore”), Cypress Merchant Banking II C.V., a limited partnership
formed under the laws of The Netherlands (“Cypress Offshore”), 55th Street
Partners II L.P., a Delaware limited partnership (“55th Street”), Cypress
Side-by-Side L.L.C., a Delaware limited liability company (“Side by Side” and,
together with Cypress Onshore, Cypress Offshore and 55th Street, the “Cypress
Entities”) and the undersigned person (the “Management Stockholder”) (the
Company, the Cypress Entities and the Management Stockholder being hereinafter
collectively referred to as the “Parties”).

RECITALS

WHEREAS, the Company and the Management Stockholder entered into that certain
Management Stockholder’s Agreement, dated as of                          (the
“Management Stockholders Agreement”);

WHEREAS, the Cypress Entities and the Management Stockholder entered into that
certain Sale Participation Agreement, dated as of                          (the
“Sale Participation Agreement”);

WHEREAS, the Management Stockholder is a participant under the Affinia Group
Senior Executive Deferred Compensation and Stock Award Plan (the “Plan”), under
which the Management Stockholder’s deferred compensation account is notionally
invested in Company common stock, and pursuant to which the Management
Stockholder may receive a future distribution from the Plan in the form of
Company common stock, in each case subject to an in accordance with the Plan’s
terms;

WHEREAS, all shares of Company common stock distributed to the Management
Stockholder under the Plan are required to be subject to the Management
Stockholders Agreement, and it is a condition to the Management Stockholder’s
right to participate under the Plan that such Management Stockholder enter into
the Management Stockholders Agreement; and

WHEREAS, the Parties wish to clarify the applicability of the provisions of the
Management Stockholders Agreement and the Sale Participation Agreement to the
shares of Company common stock issuable and issued under the Plan.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and for other good and valuable consideration, and upon the terms and conditions
contained herein, the Parties agree as follows. Capitalized terms used herein
which are undefined shall have the meaning assigned thereto in the Management
Stockholders Agreement, the Sale Participation or the Plan, as specified herein.



--------------------------------------------------------------------------------

 

Section 1. The Company and the Management Stockholder agree that Shares (as such
term is defined in the Plan) issuable and issued under the Plan to the
Management Stockholder shall constitute “Stock” for purposes of the Management
Stockholders Agreement and shall be subject to all the terms and conditions of
the Management Stockholders Agreement, with the following variations:

(a) With respect to any Share issued under the Plan, the definition of “Base
Price” with respect to such Share for purposes of Sections 6 and 7 of the
Management Stockholders Agreement shall mean the “Fair Market Value” (as defined
under the Plan) of such Share on the “Investment Date” (as defined under the
Plan); and

(b) Upon an “Initial Public Offering” (as defined under the Plan), the
provisions of the Management Stockholders Agreement, as they relate to Shares
issued under the Plan, shall lapse.

Section 2. Except as expressly amended, modified or supplemented hereby, the
Company and the Management Stockholder otherwise reaffirm all other provisions
contained in the Management Stockholders Agreement.

Section 3. The Cypress Entities and the Management Stockholder agree that Shares
(as such term is defined in the Plan) issued under the Plan to the Management
Stockholder shall constitute “Common Stock” for purposes of the Sale
Participation Agreement and, when issued under the Plan, shall be subject to all
the terms and conditions of the Sale Participation Agreement.

Section 4. Except as expressly amended, modified or supplemented hereby, the
Cypress Entities and the Management Stockholder otherwise reaffirm all other
provisions contained in the Sale Participation Agreement.

Section 5. The laws of the State of Delaware shall govern the interpretation,
validity and performance of the terms of this Agreement

Section 6. This Agreement may be executed in counterparts, and by different
parties on separate counterparts, each of which shall be deemed an original, but
all such counterparts shall together constitute one and the same instrument.

[remainder of page intentionally omitted]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

MANAGEMENT STOCKHOLDER. Signature:  

 

 

Printed Name:  

 

Address:  

 

 

The undersigned solely for purposes of Sections 1, 2, 5 and 6 with respect to
the Management Stockholders Agreement.

 

AFFINIA GROUP HOLDINGS INC. By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

 

The undersigned Cypress Entities solely for purposes of Sections 3, 4, 5 and 6
with respect to the Sale Participation Agreement.

 

CYPRESS MERCHANT BANKING PARTNERS II L.P. By:   Cypress Associates II LLC, its
general partner     By:  

 

      Name:         Title:   Managing Member 55th STREET PARTNERS II L.P. By:  
Cypress Associates II LLC, its general partner     By:  

 

      Name:         Title:   Managing Member CYPRESS MERCHANT BANKING II C.V.
By:   Cypress Associates II LLC, its managing general partner     By:  

 

      Name:         Title:   Managing Member CYPRESS SIDE-BY-SIDE LLC     By:  

 

      Name:         Title:  